REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
As per claim 1, the closest prior art of record, Wang (United States Patent Application Publication No. 2011/0225076) discloses an invention for detecting fraudulent merchants using the content of orders completed by the merchants. A fraud detection engine of a fraud detection system generates a fraud detection model using feature data extracted from order content data for known fraudulent and known non-fraudulent merchants. The fraud detection engine executes the model using feature data extracted from order content data for a target merchant to determine a fraud risk associated with the target merchant. If the fraud risk of the merchant is indicative of a fraudulent merchant, the fraud detection system can issue a request to a fraud analyst to review the target merchant further. The results of the fraud analyst's review can be used to update the fraud detection model. In addition, Sabrarwal (United States Patent Application Publication No. 2014/0278733) discloses an invention to manage risk in an enterprise process by performing quantitative risk assessment for a plurality of enterprise resource categories, including a human resource category, that contribute to performance of the process. A plurality of risk values for the respective resource categories are thus determined. Risk assessment is performed based on a comparative analysis of the respective resource category risk values. Quantitative risk assessment for the human resource category comprises calculating an assessed knowledge metric value that indicates measured knowledge of people that contribute to the process, and quantifying a knowledge risk by correlating the Wilson (United States Patent Application Publication No. 2018/0181937) discloses identifying a set of buyers who have purchased from both the account and the first known account, and determining that the set of buyers comprises at least a threshold number of buyers.
The closest prior art of record fail to teach or suggest, in the context of the ordered combination of the claim, determining that the first known fraudulent account and the second known fraudulent account are linked based on a shared attribute between the first known fraudulent account and the second known fraudulent account; in response to determining that the first known fraudulent account and the second known fraudulent account are linked, selecting a first attribute type that was excluded from the first set of attribute types based on first attributes corresponding to the first attribute type and associated with the account and the first known fraudulent account failing a first similarity threshold; determining that the first attributes exceed a second similarity threshold; including the first attribute type in the first set of attribute types in response to determining that the first attributes exceed the second similarity threshold, identifying one or more common attribute types that are included in both of the first set of attribute types and the second set of attribute types, determining respective loss values corresponding to each of the one or more common attribute types; and determining a risk level associated with the account based on comparing the respective loss values against one or more loss value thresholds, 
Claims 2-3, 5-8 are dependent on claim 1 and are allowable for the same reasons stated above. In addition, claim 9 is analogous to claim 1, and thus is allowable for the same reasons stated above. Claims 10-14, 16-18 are dependent on claim 9 and are allowable for the same reasons stated above. In addition, claim 19 is analogous to claim 1, and thus is allowable for the same reasons stated above. Claims 21-23 are dependent on claim 19 and are allowable for the same reasons stated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY HUANG whose telephone number is (408)918-9799.  The examiner can normally be reached on 9:00a - 5:30p PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 5712701492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAY HUANG/Primary Examiner, Art Unit 3685